ITEMID: 001-61481
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: CHAMBER
DATE: 2003
DOCNAME: CASE OF TRENCIANSKY v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses partial award
JUDGES: Matti Pellonpää
TEXT: 4. The applicant was born in 1928 and lives in Bratislava.
5. On 5 January 1983 the applicant and his wife purchased a house situated in Michalovce from the applicant's parents-in-law. The purchase contract was registered with the State Notary's Office in Michalovce.
6. On 5 March 1990 the applicant's mother-in-law filed an action with the Michalovce District Court claiming that the contract should be declared void. She alleged that the applicant and his wife had not paid the purchase price and that they had forced her and her late husband to conclude the contract.
7. On 21 November 1990 the Michalovce District Court declared the contract void. It found, with reference to witness statements and documentary evidence, that the vendors had concluded it under pressure.
8. On 14 January 1991 and on 8 May 1991 the applicant and his wife appealed. They challenged the conclusions of the District Court with reference to documentary evidence.
9. On 13 May 1991 the Košice Regional Court quashed the first instance judgment as it did not specify what kind of pressure the defendants had allegedly exercised on the vendors, and because it was not clear whether the contract corresponded to the genuine will of the parties. The Regional Court therefore instructed the District Court to hear the State Notary who had registered the contract and to establish whether the purchase price had been determined correctly.
10. On 6 December 1991 the Michalovce District Court again declared the contract void. After having taken further evidence, the District Court established that the applicant and his wife had exercised pressure on the vendors in that they had repeatedly pointed to their age and to their health problems, and that they had offered to take care of them subject to the transfer of the house. The court noted that there existed no evidence as to whether the applicant and his wife had paid the purchase price as alleged by them. It therefore relied on the argument of the applicant's mother-in-law according to which the purchase contract had been concluded formally with a view to reducing the costs of the transfer. The District Court concluded that the contract did not correspond to the genuine will of the parties and that it was therefore void within the meaning of Article 37 of the Civil Code.
11. On 19 December 1991 the applicant and his wife appealed. On 11 and 13 May 1992 they made further written submissions to the Regional Court.
12. On 31 June 1992 the Košice Regional Court quashed the District Court's judgment of 6 December 1991. The appellate court found that the evidence available did not suffice to conclude that the claimant and her late husband had been put under pressure by the defendants or that the contract in question was invalid. In its judgment the Regional Court instructed the District Court to hear the claimant thoroughly with a view to assessing the validity of the contract in the light of Article 37 of the Civil Code, that is whether the parties had concluded it of their own free will, with a serious intention to do so and in an unequivocal manner.
13. A hearing before the District Court was held on 17 November 1992. On 2 February 1992 the District Court appointed an expert in psychiatry. The latter submitted the opinion on 7 June 2003.
14. A hearing scheduled for 25 June 2003 was adjourned as the applicant's mother-in-law was ill. She died on 3 July 1993. On 31 August and on 3 September 1993 the defendants and the plaintiff's legal representative provided the court with the names of the plaintiff's heirs.
15. On 24 June 1994 the District Court decided on the expert's fees. On 27 December 1993 the defendants appealed against this decision.
16. On 3 May 1994 the District Court allowed two legal successors of the applicant's mother-in-law to join the proceedings as plaintiffs. On the same day it delivered its third judgment on the case concluding that the purchase contract was void. The judgment referred to detailed statements by the applicant's mother-in-law according to which the applicant's wife had insistently incited her parents to transfer the house to her and the applicant. The applicant's mother-in-law further stated before the court that she had accepted the proposal because she was an invalid and her health had deteriorated. She feared that she might not be properly looked after in the future. Her husband agreed to the transfer as he shared her anxiety.
17. The District Court had also regard to the opinion of a psychiatrist according to whom the applicant's mother-in-law had suffered from constant stress due to a lasting deterioration of her health. The expert expressed the view that, in 1983, her reaction to stress could have brought about a mental state which gave rise to great pressure on her to sign the contract. The District Court concluded that the vendors had not concluded the contract of their free will as required by Article 37 of the Civil Code.
18. On 3 August 1994 the applicant and his wife appealed. They also challenged the District Court judge on the ground that he had been the classmate of one of the claimants at the elementary school. One of the defendants submitted observations on the appeal on 2 September 1994.
19. The case-file was submitted to the Košice Regional Court on 13 October 1994. At the hearing held on 22 March 1995 the applicant and his wife reiterated that they considered the District Court judge to be biased. On 28 March 1995 the file was returned to the District Court and the judge was asked to comment on the applicant's objection to his person. On 8 May 1995 the Košice Regional Court dismissed the request for exclusion of the District Court judge.
20. On 28 November 1995 the Regional Court quashed the District Court's judgment of 3 May 1994. The decision was served on the applicant's lawyer on 12 March 1996. It stated that the District Court had repeatedly failed to establish the relevant facts of the case and that it had not followed the views expressed in the Regional Court's decision of 31 June 1992. The appellate court instructed the District Court to take further evidence.
21. On 17 April 1996 the applicant submitted further information at the District Court's request. On 1 August 1996 the District Court scheduled the next hearing for 3 September 1996. On the latter date it admitted a change of the plaintiffs. On 31 July 1997 the District Court scheduled the next hearing for 21 August 1997.
22. On 27 August 1997 the applicant challenged the District Court judge. On 29 October 1997 the Košice Regional Court found that the District Court judge was not biased.
23. On 18 December 1997 the Michalovce District Court delivered its fourth judgment declaring the contract void. The court held that the applicant's mother-in-law had agreed to transfer the property as she had feared not to be looked after in an appropriate manner in the future. The court also noted that the applicant's mother-in-law had alleged that the contract had been concluded formally and that she and her husband had not asked the applicant and his wife to pay the price.
24. On 23 February 1998 the applicant and his wife appealed. On 25 March 1998 the plaintiffs submitted their observations on the appeal. The file was transmitted to the Regional Court on 7 April 1998. On 4 May 1998 the applicant's lawyer submitted further reasons for the appeal.
25. On 8 December 1998 the Košice Regional Court upheld the first instance judgment. The judgment stated that the evidence available was not sufficient to conclude that the vendors had signed the contract under pressure. However, it indicated that the vendors had not expected the applicant and his wife to pay the price to them and that they had agreed to formally conclude a purchase contract with a view to reducing the transfer costs.
26. On 18 February 1999 the applicant and his wife filed an appeal on points of law. On 22 April 1999 they paid the court fees at the court's request of 7 April 1999.
27. In the meantime, on 24 February 1999 the District Court decided on expert's fees. On 15 March 1999 the defendants appealed. On 20 September 1999 the Regional Court quashed the decision on the expert's fees.
28. On 8 November 1999 the file was transferred to the Supreme Court. On 10 December 1999 it was returned to the District Court on the ground that the fees paid by the applicant and his wife had not been determined correctly. The supplementary fees were paid on 29 December 1999. On 10 March 2000 the Supreme Court dismissed the appeal on points of law.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
